Name: Commission Regulation (EEC) No 2134/90 of 25 July 1990 establishing the financial compensation for oranges and mandarins, reduced as a result of the monetary realignment of 5 January 1990
 Type: Regulation
 Subject Matter: civil law
 Date Published: nan

 26. 7. 90 Official Journal of the European Communities No L 195/ 13 COMMISSION REGULATION (EEC) No 2134/90 of 25 July 1990 establishing the financial compensation for oranges and mandarins , reduced as a result of the monetary realignment of 5 January 1990 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for the agri ­ cultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (3) establishes the list of prices and amounts for fruit and vegetables to which the coefficient 1,001712 is applied in the framework of the arrangements on the automatic dismantlement of negative monetary gaps ; whereas Article 3 of Regulation (EEC) No 784/90 provides that the resulting reduction should be specified in particular for the prices and amounts fixed in ecus by the Council for the 1990/91 marketing year and the value of those reduced prices and amounts should be fixed ; Whereas the financial compensation for oranges and mandarins for the 1990/91 marketing year were fixed by Council Regulation (EEC) No 1 194/90 (4) ; Article 1 The financial compensation for oranges and mandarins fixed in ecus by the Council for the 1990/91 marketing year and reduced pursuant to Article 2 of Regulation (EEC) No 784/90 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 25 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 164, 24. 6 . 1985, p. 6. (2) OJ No L I 82, 3 . 7. 1987, p. 1 . (J) OJ No L 83, 30 . 3 . 1990, p. 102. (*) OJ No L 119, 11 . 5. 1990, p. 46. No L 195/ 14 Official Journal of the European Communities 26. 7. 90 ANNEX i FINANCIAL COMPENSATION FOR THE 1990/1991 MARKETING YEAR ECU 11,52 per 100 kilograms net for oranges of the Moro, Tarocco, Ovale Calabrese, Belladonna, Navel and Valencia late varieties, ECU 9,88 per 100 kilograms net for oranges of the Sanguinello variety, ECU 6,51 per 100 kilograms net for oranges of the Sanguigno and Biondo comune varieties, ECU 9,69 per 100 kilograms net for mandarins. NB : Financial compensation is granted only for products of quality classes Extra and I.